Title: July 23d. Tuesday.
From: Adams, John
To: 


       The Court sat. Nothing remarkable. Dined at home at Brother Smiths, with Mr. Johnson. No Conversation memorable. Brother has 2 Dogs, 4 Rabbits, Six tame Ducks, a dozen Chickens, one Pidgeon, and some yellow Birds and other singing Birds, all in his little Yard.
       It is a pitty that a Day should be spent, in the Company of Courts &c., and nothing be heard or seen, worth remembering. But this is the Case—of all that I have heard from Judges, Lawyers, Jurors, Clients, Clerks, I cant recollect a Word, a Sentence, worth committing to writing.
       Took a Pipe in the Beginning of the Evening with Mr. Cranch and then supped with Dr. Warren.
       The Indian Preacher cryed good God!—that ever Adam and Eve should eat that Apple when they knew in their own Souls it would make good Cyder.
      